PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
GOUCHTCHINA et al.
Application No. 13/970,492
Filed: 19 Aug 2013
For: INTER-APPLICATION ACHIEVEMENT NORMALIZATION AND REDEMPTION SYSTEMS AND METHODS
:
:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the “REQUEST FOR RECONSIDERATION OF PETITION DECISION” filed February 24, 2021, under 37 CFR 1.137(a)1, to revive the above-identified application.

The petition under 37 CFR 1.137(a) is GRANTED.
	
This application became abandoned for failure to timely reply to the non-Final Office Action mailed July 2, 2015.  A shortened statutory period of three months was set for replying to the non-Final Office Action. Accordingly, a Notice of Abandonment was mailed January 29, 2016.

Petitions filed February 13, 2020 and May 26, 2020 did not satisfy 37 CFR 1.137(a)(4) and were dismissed in decisions mailed March 26, 2020 and July 24, 2020, respectively. Petitioner submitted the required statement of unintentional delay, however, the petitions to revive the application under 37 CFR 1.137 were filed more than two years after the date of abandonment and additional information as to the nature of the delay was required. 

Comes now petitioner with the instant renewed petition with a five month extension of time and additional information to establish that the entire delay was unintentional in accordance with the March 2, 2020, USPTO Notice published Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222.  
A review of the evidence presented in the renewed petition satisfactorily outlines circumstances surrounding the delay that establishes the entire delay was unintentional.

Receipt of the response to the non-Final Office Action mailed July 2, 2015 is acknowledged.

All requirements of 37 CFR 1.137(a) having now been met, this matter is being referred to Technology Center 3681 for treatment of the response filed February 13, 2020.

Telephone inquiries concerning this matter may be directed to the undersigned Attorney at (571) 272-3212.					

/Patricia Faison-Ball/

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET 







    
        
            
    

    
        1Effective December 18, 2013, a grantable petition under 37 CFR 1.137(a) must be accompanied by:  (1) the required reply, unless previously filed; (2) the petition fee as set forth in 37 CFR 1.17(m); (3) any terminal disclaimer (and fee as set forth in 37 CFR 1.20(d)) required by 37 CFR 1.137(d) and (4) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 CFR 1.137(a) was unintentional; and .  Where there is a question as to whether either the abandonment or the delay in filing a petition under 37 CFR 1.137 was unintentional, the Director may require additional information.  See MPEP 711.03(c)(II)(C) and (D).